                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DANITA ERICKSON,                                        CASE NO. C18-1029-JCC
10                             Plaintiff,                    ORDER
11          v.

12   BIOGEN, INC,

13                             Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion to seal (Dkt. No. 87) an exhibit
16   filed in support of Plaintiff’s motions in limine (Dkt. No. 85). Having thoroughly considered the
17   filings and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS
18   the motion for the reasons explained herein.
19          “[T]here is a strong presumption of public access to [the Court’s] files.” W.D. Wash.
20   Local Civ. R. 5(g)(3). The presumption of public access may be overcome if the Court finds a
21   compelling reason to seal and articulates a factual basis for its decision. Kamakana v. City & Cty.
22   of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).
23          The Court previously entered the parties’ stipulated protective order, which limits the
24   disclosure of the parties’ confidential information. (See Dkt. No. 10.) Defendant designated the
25   exhibit at issue as “confidential” pursuant to the protective order, as they contain Defendant’s
26   sensitive information. (See Dkt. No. 87 at 1.) Having reviewed the exhibit, the Court agrees that


     ORDER
     C18-1029-JCC
     PAGE - 1
 1   it contains confidential information that falls within the scope of the protective order. (Dkt. No.

 2   10.) Thus, a compelling reason to seal exists that overcomes the presumption of public access to

 3   the exhibit.

 4          For the foregoing reasons, Plaintiff’s motion to seal (Dkt. No. 87) is GRANTED. The

 5   Clerk is DIRECTED to maintain Docket Number 88 under seal until further order of the Court.

 6          DATED this 25th day of October 2019.




                                                           A
 7

 8
 9
                                                           John C. Coughenour
10                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1029-JCC
     PAGE - 2
